ME. JUSTICE PIGOTT
delivered tbe opinion of tbe court.
Application for writ of supervisory control. Tbe petitioners heretofore unsuccessfully sought, by writs of habeas corpus and certiorari, to annul a judgment of contempt ag’ainst them. (In re Boyle (State ex rel. Boyle et al. v. District Court of Second Judicial Dist.) 26 Mont. 365, 68 Pac. 409.) They now ask for a writ of supervisory control, and present all tbe evidence taken in tbe court below on tbe bearing. Jurisdiction in this court to grant tbe writ prayed for is questioned. Tbe objection is disposed of by tbe opinion in Stale ex rel. Sutton v. District Court of Second Judicial Dist., ante, p. 128, 69 Pac. 988.
Upon an application of this kind we may look into tbe evidence properly brought before us for tbe purpose of‘ascertaining whether there was any substantial evidence to justify tbe finding upon which tbe judgment of constructive contempt was based. After careful consideration, we are not prepared to say that such evidence was lacking. The application is therefore denied, and the proceeding dismissed.

Dismissed.